Case 2:17-cv-00481-JES-MRM Document 37 Filed 03/14/19 Page 1 of 4 PageID 139



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

COY MCBROOM, on behalf of himself
And others similarly situated,

         Plaintiff,

vs.                                                   CASE NO. 2:17-cv-481-FtM-99MRM

ISLAND CONSTRUCTION LLC and
SHAWN LONGAKER,

      Defendants.
_________________________________/

                 AMENDED JOINT MOTION TO APPROVE SETTLEMENT
          COMES NOW the Parties, COY MCBROOM, ISLAND CONSTRUCTION LLC, and

SHAWN LONGAKER, by and through their counsel, and move the Court to approve the

settlement in this matter and in support state the following:

      1. On August 24, 2017, Plaintiff, COY MCBROOM, filed a Complaint against Defendants,

         ISLAND CONSTRUCTION LLC and SHAWN LONGAKER pursuant to the Fair Labor

         Standards Act, as amended 29 U.S.C. §201., et seq. (hereinafter the “FLSA”) to recover

         unpaid wages, liquidated damages and reasonable attorney’s fees and costs. [Doc 1].

      2. Subsequent thereto, Plaintiff also filed an action in the Circuit Court of the Twentieth

         Judicial Circuit, in and for Lee County, Florida, Case No.: 17-CA-003792 against

         Defendant Island Construction LLC for purportedly retaliating against Plaintiff for

         making a workers compensation claim

      3. In the current FLSA claim that is before this Court, Plaintiff sued Defendant Island

         Construction LLC and its owner, Shawn Longaker, however in the State Court case,

         Plaintiff sued only Island Construction LLC.
Case 2:17-cv-00481-JES-MRM Document 37 Filed 03/14/19 Page 2 of 4 PageID 140



   4. On January 15, 2019, at mediation, Defendant Shawn Longaker appeared on behalf of

      Defendant Island Construction LLC and in his personal capacity in this FLSA claim.

   5. At the mediation Defendants agreed to pay and Plaintiff agreed to accept a total

      settlement award of $4,330.00 to resolve his State claim for retaliation and this FLSA

      claim for unpaid overtime wages.

   6. Specifically, Defendant Island Construction LLC agreed to pay $2,000.00 to Plaintiff in

      compensation for the State Court retaliation claim, while both Defendants agreed to pay

      Plaintiff $2,330.00 to resolve this FLSA claim. See Memorandum of Mediated

      Settlement, Doc 33.

   7. Separately, and after Plaintiff agreed to accept $2,330.00 to resolve his wage claim,

      Plaintiff and both Defendants agreed to pay $7,670.00 for an award of attorney’s fees and

      costs.

   8. A copy of the Mediated Settlement Agreement was filed with this Court on January 29,

      2019. [Doc 33].

   9. Initially, the Magistrate and the Court denied the Parties’ Joint Motion for Approval and

      requested further explanation regarding the distribution of the mediated settlement

      amounts and which Defendants were to be held liable under the Mediated Settlement

      Agreement.

   10. Based upon a review of Plaintiff’s claims, Plaintiff believes and represents that he has

      been paid a fair and reasonable settlement for all work he performed on Defendants’

      behalf, and that the settlement between the parties constitutes a fair and reasonable

      resolution of a bona fide dispute over FLSA issues, in accordance with Lynn’s Food

      Stores, Inc. v. United States, 679 F.2d 1350, 1354-55 (11th Cir. 1982).
Case 2:17-cv-00481-JES-MRM Document 37 Filed 03/14/19 Page 3 of 4 PageID 141



   11. Parties now seek approval of Plaintiff’s claim through this, their Amended Joint Motion

       to Approve Settlement.

                                    MEMORANDUM OF LAW

       There are two ways by which FLSA claims may be settled, compromised or released by

an employee. Lynn’s Food Stores, Inc. v. U.S. By & Through U.S. Dept. of Labor, Employment

Standards Admin., Wage & Hour Div., 679 F.2d F.2d 1350, 1352-53 (11th Cir. 1982). The first,

which has no application in the instant case, permits resolution of claims under the supervision of

the United States Department of Labor. Id. The second, which is relied on in this case, permits

resolution of disputed claims on terms that are fair and reasonable, with judicial approval:

       Settlements are permissible in the context of a suit brought by employees under
       the FLSA for back wages because ignition of the action by the employees
       provides some assurance of an adversarial context. The employees are likely to be
       represented by an attorney who can protect their rights under the statute. Thus,
       when the parties submit a settlement to the court for approval, the settlement is
       more likely to reflect a reasonable compromise of disputed issues than a mere
       waiver of stator rights brought about by an employer’s overreaching. If a
       settlement in an employee FLSA suit does reflect a reasonable compromise over
       issues, such as FLSA coverage or computation of back wages that are actually in
       dispute, we allow the district court to approve the settlement in order to promote
       the policy of encouraging settlement of litigation.

Id. at 1354; see also Brooks v. Continental Property Services, Inc., 2008 WL 781825 (M.D. Fla.,

Mar. 19, 2008)(approving FLSA settlement in accordance with Lynn’s Food Stores); Swailes v.

Surety Construction Co., 2008 WL 875981 (M.D. Fla., Mar, 27, 2008)(same).

       WHEREFORE, the Parties, respectfully request that this Court grant this Motion for

Approval of Settlement.



 /s/ Bill B. Berke                             /s/ Jack C. Morgan III     __ _
Bill B. Berke, Esquire                        Jack C. Morgan III, Esquire
Florida Bar No. 0558011                       Florida Bar No. 0126527
BERKE LAW FIRM, P.A.                          ALOIA ROLAND LUBELL & MORGAN
4423 Del Prado Boulevard S                    2254 First Street
Case 2:17-cv-00481-JES-MRM Document 37 Filed 03/14/19 Page 4 of 4 PageID 142



Cape Coral, FL 33904                       Fort Myers, FL 33901
Telephone: 239.549.6689                    Telephone: 239.791.7950
berkelaw@yahoo.com                         jmorgan@floridalegalrights.com
chris.berkelaw@gmail.com                   lclement@floridalegalrights.com

Attorney for the Plaintiff                 Attorneys for the Defendants

                               CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 14th day of March 2019, I electronically filed

the foregoing with the Clerk of the Court by using CM/ECF system.



                                           /s/ Jack C. Morgan III
                                           Jack C. Morgan III, Esquire
                                           Florida Bar No. 126527
